MEMORANDUM **
Daniel Gene Johnson appeals from the district court’s denial of his habeas petition alleging violations of the Interstate Agreement on Detainers Act, 18 U.S.C.App. 2 § 2 (“IADA”.) We have jurisdiction pursuant to 28 U.S.C. § 2241.
Subsequent to the district court’s denial of Johnson’s petition, Johnson was extradited to Oklahoma and pled guilty to all pending charges. To the extent that Johnson challenges his detention in Nevada as violating provisions of the IADA, this appeal is moot. See Fendler v. United States Bureau of Prisons, 846 F.2d 550, 555 (9th Cir.1988). To the extent that Johnson challenges the failure of the Oklahoma court to rule on his motion to dismiss the charges against him, the district court lacks jurisdiction over this claim. See United States v. Black, 609 F.2d 1330, 1333 (9th Cir.1979). Accordingly, this appeal is dismissed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.